DETAILED ACTION
	The following is a response to the amendment filed 6/30/2022 which has been entered.
Response to Amendment
	Claims 1-11 are pending in the application.
	-The drawing objection has been withdrawn due to applicant submitting replacement sheets which have been approved.
	-The specification objection has been withdrawn due to applicant amending the specification accordingly.
	-The 112(b) rejection pertaining to claim 9 has been withdrawn due to applicant amending the claim accordingly.
Response to Arguments
Applicant's arguments pertaining to the 112(b) rejection of claim 11 have been fully considered but they are not persuasive. Applicant’s argument that the claims as presented are clear to the skilled worker isn’t an acceptable response to the requested clarification pertaining to “engine RPM” and “engine speed” as recited being considered two separate limitations.  The examiner request applicant provide clarification pertaining to the two limitations as recited.
Note: the examiner attempted telephone contact with the attorney of record Mr. Peter Corelss on July 13, 2022 to avoid a final rejection and expedite allowable prosecution of application. Examiner was unable to contact applicant at phone numbers associated with application and received no return call from the message left at numbers associated with application.
Claim Objections
Claims 1-11 is objected to because of the following informalities:
-Although the abbreviation “RPM” is well known in the art, what the abbreviation stands for should still be described in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	-The claims recite “engine RPM” and “engine speed” as two separate limitations. It is well Known in the art that RPM represents speed, please clarify if applicant is intending to suggest that RPM is different from speed.
Allowable Subject Matter
Claims 1-11 are allowed. See reasons for allowance as stated in office action filed 3/31/22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        July 30, 2022